 


114 HR 1500 IH: To ensure that certain TRICARE program beneficiaries may enroll in TRICARE Prime regardless of the location of their residence.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1500 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Kline (for himself, Mr. Latta, Mr. Paulsen, Mr. Johnson of Ohio, Mr. Emmer of Minnesota, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To ensure that certain TRICARE program beneficiaries may enroll in TRICARE Prime regardless of the location of their residence. 
 
 
1.Access to TRICARE Prime for certain beneficiaries 
(a)Clarification of 100-Mile limitSection 732(c)(3) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1097a note) is amended to read as follows:  (3)Residence at time of election (A)Except as provided by subparagraph (B), an affected eligible beneficiary may not make the one-time election under paragraph (1) if, at the time of such election, the beneficiary does not reside— 
(i) in a ZIP code that is in a region described in subsection (d)(1)(B); and (ii)within 100 miles of a military medical treatment facility. 
(B)Subparagraph (A)(ii) shall not apply with respect to an affected eligible beneficiary who, as of December 25, 2013, resides farther than 100 miles from a military medical treatment facility. . (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66). 
 
